442 F.Supp.2d 1367 (2006)
EURODIF S.A., Compagnie Generale Des Matieres NucMakes and Cogema, Inc., et.al., Plaintiffs,
v.
UNITED STATES, Defendant.
Slip Op. 06-124. Court No. 02-00219.
United States Court of International Trade.
August 3, 2006.
Before: POGUE, WALLACH, and EATON, Judges.

JUDGMENT
PER CURIAM.
On May 18, 2006, we remanded the captioned case to the Department of Commerce ("Commerce") to exclude low enriched uranium enriched under so-called separative work unit contracts from the scope of the antidumping duty order. See Eurodif S.A. v. United States, 30 CIT ___, ___, 431 F.Supp.2d 1350 (2006). Commerce has since filed a remand determination; the parties have commented thereon. Upon review of that determination, and the parties' comments and rebuttals thereto, we find that Commerce has complied with our remand order. We understand the parties' technical comments on the language of the order and the certification that importers will have to complete upon the entry of low enriched uranium. These technical objections, however, would be better addressed in the context of a concrete dispute over a specific entry. Cf. Nat'l Park Hospitality Ass'n v. DOI, 538 U.S. 803, 812, 123 S.Ct. 2026, 155 L.Ed.2d 1017 (2003); 19 C.F.R. § 351.225 (outlining the procedure for "scope" determinations). Therefore, it is hereby:
ORDERED that the Department of Commerce's remand determination is sustained.